Citation Nr: 0308207	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  00-09 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
organic brain syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1969 to May 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 1999 RO decision which denied the veteran's 
application to reopen a claim for service connection for 
post-traumatic organic brain syndrome.  In May 2001, the 
Board remanded the case to the RO for additional development.


FINDING OF FACT

In an April 1995 decision, the RO denied the veteran's claim 
for service connection for post-traumatic organic brain 
syndrome.  Evidence received since the April 1995 RO decision 
is cumulative or redundant of evidence previously considered, 
or the additional evidence, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim for service connection for post-traumatic organic brain 
syndrome, and the April 1995 RO decision is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Air Force from 
October 1969 to May 1973.  Service personnel records show 
Vietnam service, but he did not engage in combat.  His 
service medical records show that in September 1970 he was 
involved in an automobile accident in which he sustained 
fractures of the mandible and maxilla, and lacerations of the 
lower lip and other areas; there is no indication of a brain 
injury in this accident.  His separation examination from 
March 1973 notes the presence of several well-healed scars; 
the neurological and psychiatric systems were found to be 
normal.  Service records contain no evidence of brain injury 
or brain disease.

In August 1975, the veteran was given a VA general medical 
examination.  It was noted that he had been in an automobile 
accident in which he had fractured his jaw and injured teeth.  
He was being seen by the dental department.  He was noted to 
have no other residuals.  There were no findings on this 
examination suggesting brain injury or disease.

In September 1975, the RO granted service connection for 
maxilla and mandible fracture residuals, a lip scar, a 
tracheotomy scar, and residuals of a right 5th finger 
fracture.

VA outpatient records in 1989 include a history from the 
veteran of having had head injuries in motor vehicle 
accidents in 1970 and 1985.

In September 1990, the RO denied service connection for 
residuals of head trauma with brain damage.  The veteran did 
not appeal.

VA outpatient records in 1991 show the veteran requested a CT 
scan of the head, stating that he was injured in a vehicle 
accident in 1970.

In a letter dated in August 1992, Dr. Howel W. Slaughter, 
Jr., stated that he was treating the veteran who had 
diagnoses of major depression episode and post-concussion 
syndrome.  It was noted that the veteran gave a 20 year 
history of depression with various symptoms.  Dr. Slaughter 
stated that the veteran had experienced three severe head 
injuries, with the first one being in September 1970; the 
dates of the other head injuries were not given.  According 
to the veteran, he had not had any inpatient or outpatient 
treatment prior to first seeing this doctor in July 1992.

In October 1992, the veteran was given a psychiatric 
examination by Dr. Stephen W. Edmondson.  The veteran 
presented with problems which included insomnia, depression, 
explosive behavior, and marked frustration.  Following 
examination, the veteran was diagnosed with depressed organic 
mood syndrome.  He was found to have no known developmental 
disorders or pre-existing personality disorders.  The veteran 
reported a history of having a severe head injury in 1970, 
and he also said that when he later went to Vietnam he had a 
concussion injury from a mortar shell in combat in 1970.  He 
also referred to injury in a fall from a truck in 1987.  

In April 1993, the veteran was given a VA mental examination.  
The veteran recited a history of having a head injury in a 
stateside motor vehicle accident in September 1970, and he 
claimed he was unconscious for several days from that 
episode.  The veteran also said he later went to Vietnam 
where he sustained a concussion from a mortar shell.  
Following current examination, the examiner said the veteran 
experienced a major head injury in September 1970 in a car 
accident and now exhibited definite mental deterioration.  
There was no PTSD.  The examiner's diagnosis was severe post-
traumatic organic brain syndrome.  

In a letter dated in February 1994, Dr. Slaughter stated that 
the veteran had a diagnosis of post-concussion syndrome, 
which was directly related to a head injury he received in a 
car accident while in service in September 1970.  Dr. 
Slaughter opined that because of the veteran's behavior after 
the accident, it was clear that the accident had caused a 
major head injury.  He was currently on medication, and Dr. 
Slaughter indicated his concern that the veteran's condition 
would worsen.

Lay statements dated in March and April 1994 from the 
veteran's father, sister, and other friends relate that there 
was a distinct mental change in the veteran following his 
return from service.  

In April 1995, the RO denied service connection for post-
traumatic organic brain syndrome.  The veteran did not appeal 
this decision.

In a letter dated in October 1998, Dr. Michael McLarnon 
stated that the veteran had been a patient of his since 1994.  
The veteran reportedly suffered from severe psychiatric 
symptoms which prevented him from holding gainful employment.  
Dr. McLarnon opined that the veteran's condition (post-
traumatic organic brain syndrome with mood disorder) was 
directly caused by a head injury and subsequent concussion.

In October 1998, the veteran submitted his application to 
reopen his claim for service connection for post-traumatic 
organic brain syndrome.

Since filing this application, the veteran submitted copies 
of numerous redundant records which were previously 
considered by the RO.

Following a May 2001 Board remand, the RO obtained copies of 
records from the Social Security Administration (SSA).  These 
show that in November 1992 the SSA found the veteran was 
disabled beginning in January 1988, with a primary diagnosis 
of mood or affective disorders, and a secondary diagnosis of 
psychoactive substance dependence disorders.  Medical records 
from the SSA include a number of records previously 
considered by the VA.

Following the May 2001 Board remand, the RO asked the veteran 
to give details of reported post-service head injuries, but 
he did not provide this information.  The RO also attempted 
to obtain additional records of post-service treatment, but 
most records reportedly were not available.

In a letter dated in August 2002, Dr. Edmondson stated that 
he closed his practice in 1993.  He stated that he treated 
the veteran in 1992, but had no recollection of the veteran's 
problems at that time or of the details of his treatment.  

VA outpatient treatment records from 1998 to 2002 show 
treatment primarily for unrelated conditions.  These records 
include a history from the veteran of having had a head 
injury, and there were diagnoses of depression and a seizure 
disorder.

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statement of the case, the veteran has been notified of the 
evidence necessary to substantiate his application to reopen 
his claim for service connection for post-traumatic organic 
brain syndrome.  The VA has attempted to obtain all 
identified relevant medical records, and a VA examination is 
not warranted prior to a previously denied claim being 
reopened with new and material evidence.  The Board finds 
that the notice and duty to assist provisions of the law have 
been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

A claim for service connection for post-traumatic organic 
brain syndrome was denied by the RO in April 1995.  The 
veteran did not appeal that decision and it is thus 
considered final, with the exception that it may be reopened 
if new and material evidence is submitted.  38 U.S.C.A. §§ 
5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

During the time applicable to the present case, "new and 
material evidence" means evidence not previously submitted 
to VA decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  [The Board 
notes that a change to the regulation has redefined "new and 
material evidence;" however, this latest definition is not 
applicable to the present case as it applies only to 
applications to reopen filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (38 C.F.R. § 
3.156(a) (2002).] 

At the time of the RO's April 1995 rating decision, the 
evidence of record included the veteran's service medical 
records from his 1969-1973 active duty.  The service records 
show a motor vehicle accident in 1970 with jaw fractures and 
other minor injuries; there was no mention of a brain injury 
in that episode.  The veteran had service in Vietnam, but he 
did not have combat service.  Service medical records show no 
brain injury or disease at any time in service, and the 1973 
separation examination showed the neurological and 
psychiatric systems were normal.  Post-service medical 
records on file at the time of the 1995 RO decision did not 
show a diagnosis of post-traumatic organic brain syndrome 
until many years after service.  These records included the 
veteran's self-reported history, recited many years after 
service, of having had a serious head injury with brain 
damage in the 1970 service vehicle accident, as well as a 
concussion in purported combat in Vietnam.  The veteran also 
gave a vague history of post-service injury or injuries to 
the head in about 1985-1987, although he gave no details of 
such.  At the time of the 1995 RO decision, some medical 
providers related the veteran's current diagnosis of post-
traumatic organic brain syndrome (or similar diagnosis) to a 
claimed head injury with brain damage in service.  The RO 
rejected this notion, essentially finding that service 
records showed that a head injury in service did not involve 
brain damage, and that there was in fact no brain injury or 
disease in service; i.e., the service history which the 
veteran recited to the post-service doctors was inaccurate.

Subsequent to the RO's April 1995 decision, much of the 
evidence submitted by the veteran involves duplicate copies 
of previously considered evidence.  Such redundant evidence 
is not new evidence.  Additional evidence submitted also 
includes SSA records, VA outpatient treatment records from 
1998 to 2002, and statements from Dr. McLarnon in 1998 and 
Dr. Edmondson in 2002.  SSA records show a 1992 finding of 
disability as a result of mood/affective disorders and 
psychoactive substance dependence disorders.  Recent VA 
outpatient treatment records continue to show the self-
reported history of a head injury, and current diagnoses of 
depression and a seizure disorder.  To the extent these SSA 
and VA outpatient treatment records show diagnoses of and 
treatment for post-traumatic organic brain syndrome, and 
continue to include the veteran's self-reported history of a 
head injury, such is cumulative of evidence previously 
considered and is not new for purposes of reopening the 
claim.  Vargas-Gonzalez v. West, 12 Vet.App. 321 (1999).  
Moreover, these records do not link the condition with 
service, and they are not material evidence since they are 
not so significant that they must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156.  
The statement dated in 1998 by Dr. McLarnon relates the 
veteran's post-traumatic organic brain syndrome to a head 
injury and subsequent concussion, but does not link the 
condition to such an event occurring in service, as it has 
been shown that the veteran has suffered from several head 
injuries which have occurred both in service and following 
service, and it has never been shown that the head injury in 
service involved damage to the brain.  It should be noted 
that a medical opinion based on an inaccurate self-reported 
lay history has no probative value.  See Reonal v. Brown, 8 
Vet.App. 113 (1995).  Thus, this statement is not material 
evidence.  Id.  The 2002 statement by Dr. Edmondson contains 
no information regarding the veteran's current condition and 
his period of service, and thus it also does not constitute 
new and material evidence. 

The Board concludes that new and material evidence has not 
been submitted since the April 1995 RO decision which denied 
service connection for post-traumatic organic brain syndrome.  
Thus, the claim has not been reopened, and the April 1995 RO 
decision remains final.









ORDER

The application to reopen a claim for service connection for 
post-traumatic organic brain syndrome is denied.




	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

